Case 1:19-cv-00861-RGA Document 196 Filed 09/09/20 Page 1 of 1 PageID #: 7807




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

INVENSAS CORPORATION, et al.,               :
                                            :
                      Plaintiffs,           :
                                            :
              v.                            :      Civil Action No. 19-861-RGA
                                            :
NVIDIA CORPORATION,                         :
                                            :
                      Defendant.            :


                                           ORDER

       WHEREAS, the above-captioned case was stayed on September 9, 2020, due to inter

partes review proceedings that are presently pending before the Patent Trial and Appeal Board

(the “PTAB”) (D.I. 195);

              NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

proceedings before the “PTAB” have been resolved so that this case may be reopened and other

appropriate action may be taken.




Date                                               United States District Judge
